DETAILED ACTION
The following is a Final Office action in response to communications received 10/27/20. Claims 1, 7, 10, and 17 have been amended. Therefore, claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
As per claims 1-9, the claimed system has been read in view of applicant's specification (In some embodiments, engines 210, 220, 230 and 240 are executable software, p. 12, ln. 20). The examiner notes that claims 1-9 consist of “engines” which in view of the specification may consist solely of software. The claimed apparatus appears to include elements which could be interpreted as including only software. Software is not one of the four categories of invention and therefore these claims are not statutory. Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture. Software is not a combination of substances and therefore not a composition of matter. The examiner notes that claiming that an engine 

Allowable Subject Matter
Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art was not found that explicitly teaches or fairly suggests “receiving a plurality of data processing requests, each data processing request comprising: first data having a file size; an identification of a source of the first data; a priority indicator corresponding to the first data” in combination with “generating a primary processing stack indicating a queue for processing the first data associated with the plurality of data processing requests, wherein: the primary processing stack comprises a plurality of layers; each layer comprises a plurality of slices, wherein each slice represents a portion of the first data of at least one data processing request; and the plurality of slices are arranged within each layer based at least on the priority indicator corresponding to the first data that each slice represents” and “wherein each slice is assigned based on a presence of the slice in a particular layer of the primary processing stack and a sequence position of the slice within the particular layer”, as outlined in independent claims 10 and 17.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/27/20 have been fully considered but they are not persuasive.

The examiner notes that claiming that an engine is “implemented by a processor” does not overcome this rejection as only the engine is being claimed and not the hardware processor. In other words, claiming a piece of software and that it is executed by a processor is still only claiming a piece of software. Argument is moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113